535 So. 2d 691 (1988)
Lamar ORANGE, Jr. a/K/a "Juice", Appellant,
v.
The STATE of Florida, Appellee.
No. 86-2439.
District Court of Appeal of Florida, Third District.
December 27, 1988.
*692 Bennett H. Brummer, Public Defender and Elliot H. Scherker, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen. and Charles M. Fahlbusch, Asst. Atty. Gen., for appellee.
Before BARKDULL, NESBITT and FERGUSON, JJ.
BARKDULL, Judge.
Appellant was charged with first degree murder in the beating death of one Marcia Bethel. He was found guilty of second degree murder. The sentencing guidelines recommended a sentence of 12-17 years imprisonment. The trial court imposed a 30-year sentence giving as grounds for exceeding the guidelines the following: (1) The crime was committed against a victim who was particularly vulnerable and defenseless. The evidence showed the victim was 5 feet tall, weighed 85 pounds, and was intoxicated from alcohol and cocaine at the time of her death. The defendant was a large well muscled man. (2) The offense was committed in a particularly outrageous or brutal manner as shown by the victim's injuries which included bruises and abrasions, 6 broken ribs, and a ruptured heart and a liver split in half by the force of the blows against her.
The appellant contends the trial court erred in departing from the guidelines in reliance on reasons which are inherent in the offense convicted of, and which cannot support said departure. We disagree and affirm the trial court on the authority of: State v. McCall, 524 So. 2d 663 (Fla. 1988); Coleman v. State, 515 So. 2d 313 (Fla. 2d DCA 1987); Moore v. State, 468 So. 2d 1081 (Fla. 3d DCA 1985); Compare Mayo v. State, 518 So. 2d 458 (Fla. 1st DCA 1988).
The judgment of conviction under review, together with the sentence, be and the same are hereby affirmed.
AFFIRMED.